



COURT OF APPEAL FOR ONTARIO

CITATION: Giannaris v. Toronto (Revenue Services), 2017 ONCA
    473

DATE: 20170608

DOCKET: M44748 (C58508)

Weiler, van Rensburg and Huscroft JJ.A.

BETWEEN

George Giannaris

(Moving Party)

and

City of
    Toronto

(Revenue Services)

(Responding Party)

George Giannaris, acting in person

Christopher J. Henderson, for the responding party

Heard and released orally: June 5, 2017

Motion to review the decision
    of Justice Cronk dated January 22, 2015

REASONS FOR DECISION

[1]

Mr. Giannaris brought a motion seeking to set aside the Registrars
    dismissal of his appeal for delay and granting him a 30-day extension of time
    within which to perfect his appeal from the orders of Frank J. of the Superior
    Court of Justice, dated June 11 and August 7, 2013.  Cronk J.A. dismissed Mr.
    Giannaris motion and granted the Citys cross-motion that he be prohibited
    from bringing any further motions in this proceeding  save for any motion to a
    full panel of this court to review Cronk J.A.s decision  under r. 37.16 of
    the
Rules of Civil Procedure
.  This is the panel review of Justice
    Cronks order. In our opinion there is no merit to Mr. Giannariss submissions
    that he has never been before a court of competent jurisdiction and has been
    denied due process. Having heard the submissions of Mr. Giannaris, with respect
    to the order of Cronk J.A. we hereby confirm the order she made.

[2]

The City is entitled to its costs fixed in the amount of $5000 all inclusive.
    Approval as to form and content of the order is dispensed with.

K.M.
    Weiler J.A.

K. van
    Rensburg J.A.

Grant
    Huscroft J.A.


